Citation Nr: 0510916	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  03-03 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES


1.  Whether a substantive appeal as to the issue of 
entitlement to service connection for abdominal pain as 
secondary to service-connected right inguinal hernia repair 
was timely filed.  

2.  Whether a substantive appeal as to the issue of 
entitlement to a compensable rating for a right inguinal 
hernia repair was timely filed.  

3.  Whether a substantive appeal as to the issue of 
entitlement to a compensable rating for hemorrhoids was 
timely filed.  

4.  Whether a substantive appeal as to the issue of 
entitlement to a compensable rating under 38 C.F.R. § 3.324 
(2004) based on multiple noncompensable service-connected 
disabilities was timely filed.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from March 1952 to 
March 1956, from June 1956 to June 1960, and from August 1960 
to October 1972.  

This matter arises from a January 2001 rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The RO denied service connection for abdominal pain secondary 
to a service-connected right inguinal hernia repair, 
compensable ratings for right inguinal hernia repair and 
hemorrhoids, and a compensable rating under 38 C.F.R. § 3.324 
for multiple noncompensable service-connected disabilities.  

In April 2001 the Board of Veterans' Appeals (Board) denied a 
compensable rating for service-connected hearing loss, found 
that previously denied claims for service connection for a 
psychiatric disorder and a stomach disorder had been reopened 
by submission of new and material evidence, and remanded the 
merits of the claims for service connection for a stomach 
disorder and a psychiatric disorder for further development 
and adjudication.  These determinations are final and are 
unaffected by the determinations herein.  

By the same decision, the Board remanded to the RO the issues 
of entitlement to service connection for abdominal pain 
secondary to a service-connected right inguinal hernia 
repair, entitlement to compensable ratings for right inguinal 
hernia repair and hemorrhoids, and entitlement to a 
compensable rating under 38 C.F.R. § 3.324 for multiple 
noncompensable service-connected disabilities.  

The Board requested that the RO issue notification required 
by 38 C.F.R. § 20.101(d) (2003) regarding a potential 
jurisdictional defect regarding these issues and consider the 
question of whether a substantive appeal addressing them had 
been timely filed.  

On its own motion, the Board determined in October 2004 that 
under the applicable regulation, such notification is to be 
given by the Board rather than the RO.  See 38 C.F.R. § 19.9 
(2003); see also Chairman's Memorandum No. 01-02-09 (Aug. 19, 
2002).  

Accordingly, the Board vacated its August 2004 decision to 
the extent that such decision remanded the above issues, and 
sent a letter to the veteran pursuant to 38 C.F.R. 
§ 20.101(d) (2003) which notified him of the potential 
jurisdictional defect and granted him a period of 60 days in 
which to present written evidence and argument regarding the 
jurisdictional question.  No response was received from the 
veteran or his representative.  


FINDINGS OF FACT

1.  By a January 2001 rating decision, the RO denied 
entitlement to service connection for abdominal pain 
secondary to a service-connected right inguinal hernia 
repair, compensable ratings for right inguinal hernia repair 
and hemorrhoids, and a compensable rating under 38 C.F.R. 
§ 3.324 for multiple noncompensable service-connected 
disabilities, and the veteran was so notified by a letter 
dated January 27, 2001.  

2.  The veteran submitted a timely notice of disagreement 
with these determinations, and a statement of the case was 
issued on June 25, 2002.  

3.  A substantive appeal was received from the veteran on 
September 13, 2002.  

4.  A request for an extension of the time limit for filing a 
substantive appeal was not received.  
CONCLUSIONS OF LAW

1.  In the absence of a timely substantive appeal, the Board 
does not have jurisdiction to consider the issue of 
entitlement to service connection for abdominal pain as 
secondary to service-connected right inguinal hernia repair.  
38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 3.109 
(2004), 38 C.F.R. §§ 20.202, 20.302 (2003).  

2.  In the absence of a timely substantive appeal, the Board 
does not have jurisdiction to consider the appeal as to the 
issue of entitlement to a compensable rating for a right 
inguinal hernia repair.  38 U.S.C.A. §§ 7105, 7108; 38 C.F.R. 
§§ 3.109, 20.202, 20.302.  

3.  In the absence of a timely substantive appeal, the Board 
does not have jurisdiction to consider the appeal as to the 
issue of entitlement to a compensable rating for hemorrhoids.  
38 U.S.C.A. §§ 7105, 7108; 38 C.F.R. §§ 3.109, 20.202, 
20.302.  

4.  In the absence of a timely substantive appeal, the Board 
does not have jurisdiction to consider the appeal as to the 
issue of entitlement to a compensable rating under 38 C.F.R. 
§ 3.324 (2004) based on multiple noncompensable service-
connected disabilities.  38 U.S.C.A. §§ 7105, 7108; 38 C.F.R. 
§§ 3.109, 20.202, 20.302.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter -- Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), which, among other changes, 
expanded the notification and duty to assist obligations owed 
to claimants.  
The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the VCAA does not affect matters on appeal when 
the question is limited to statutory interpretation.  See 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Manning v. Principi, 16 Vet. App. 534, 542-3 (2002) and cases 
cited therein.  

In addition, the VA General Counsel has held that VA is not 
required under 38 U.S.C.A. § 5103(a) to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  VAOPGCPREC 
5-04.  

In the present case, the issue before the Board regarding the 
Board's jurisdiction to consider the specified issues is a 
legal one as there is no dispute as to the essential facts 
required to resolve the matter.  The outcome of the appeal is 
governed by the interpretation and application of the law and 
regulations rather than by consideration of the adequacy of 
the evidence or resolving conflicting evidence.  Accordingly, 
the notice and duty to assist provisions of the VCAA are 
inapplicable and no further development under the VCAA is 
required.  


Criteria

Under VA regulations, an appeal consists of a timely filed 
notice of disagreement (NOD) in writing and, after a 
statement of the case (SOC) has been furnished, a timely 
filed substantive appeal.  38 C.F.R. § 20.200 (2003).  

A substantive appeal consists of a properly completed VA Form 
1-9, "Appeal to Board of Veterans' Appeals" or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions a veteran 
needs to take to perfect an appeal.  38 C.F.R. § 20.202 
(2003).  


A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the veteran or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever comes later.  38 
U.S.C.A. § 7105 (b)(1)(d)(3) (West 2002); 38 C.F.R. § 
20.302(b) (2003).  

If a claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, he 
or she is statutorily barred from appealing the RO decision.  
Roy v. Brown, 5 Vet. App. 554, 556 (1993); see also YT v. 
Brown, 9 Vet. App. 195 (1996); Cuevas v. Principi, 3 Vet. 
App. 542, 546 (1992).  Cf. Rowell v. Principi, 4 Vet. App. 9 
(1993).  

The Board may address issues pertaining to its jurisdictional 
authority to review a particular case, including, but not 
limited to, determining whether a substantive appeal is 
adequate and timely, at any stage of the appellate process, 
regardless of whether or not the issues were addressed by the 
RO.  38 C.F.R. § 20.101(d) (2003).  

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 2002).  


Factual Background

The RO notified the veteran by letter on February 27, 2001, 
that his claims for entitlement to service connection for 
abdominal pain secondary to a service-connected right 
inguinal hernia repair, compensable ratings for right 
inguinal hernia repair and hemorrhoids, and a compensable 
rating under 38 C.F.R. § 3.324 for multiple noncompensable 
service-connected disabilities had been denied.  

A timely notice of disagreement with these determinations was 
received, and a statement of the case was issued on June 25, 
2001.  

A letter accompanying the statement of the case advised him 
that in order to complete his appeal, he would have to file a 
formal appeal within 60 days of the date of the letter or 
within the remainder of the one-year period, if any, 
following the date of the letter notifying him of the action 
being appealed.  He was advised that if the RO did not hear 
from him within that period, the appeal would be closed.  

A VA Form 9, Appeal to the Board of Veterans' Appeals, was 
received from the veteran on September 13, 2002.  The RO 
notified the veteran in February 2003 that the substantive 
appeal had not been timely filed and that the appeal had been 
closed.  

The RO accepted the VA Form 9 received in September 2002 as 
an informal claim to reopen the claims at issue.  By rating 
decisions of May 2003 and June 2003, the RO again denied 
entitlement to service connection for abdominal pain 
secondary to a service-connected right inguinal hernia 
repair, compensable ratings for right inguinal hernia repair 
and hemorrhoids, and a compensable rating under 38 C.F.R. 
§ 3.324 for multiple noncompensable service-connected 
disabilities.  

The RO notified the veteran of the determinations made in May 
2003 and June 2003 by letters dated May 19, 2003, and June 5, 
2003.  A supplemental statement of the case was issued in 
September 2003.  By a letter dated in December 2003, the RO 
informed the veteran that prior letters dated in August 2003 
and September 2003 (the latter of which accompanied the 
September 2003 supplemental statement of the case ) had been 
sent in error and that the only matters properly on appeal 
related to hearing loss, a mental disorder, and a stomach 
disorder.  


Analysis

The veteran initiated a timely appeal from a January 2001 
rating decision that denied entitlement to service connection 
for abdominal pain secondary to a service-connected right 
inguinal hernia repair, compensable ratings for right 
inguinal hernia repair and hemorrhoids, and a compensable 
rating under 38 C.F.R. § 3.324 for multiple noncompensable 
service-connected disabilities.  

For the reasons set forth herein, the Board finds that it is 
without jurisdiction to consider the appeal from these 
determinations and that the appeals must be dismissed.  

The formal requirements for perfecting an appeal are the 
product of a clear and unambiguous statutory and regulatory 
scheme; consequently, when a claimant fails to file a timely 
appeal or request an extension of the time for filing, he is 
barred from appealing the decision of the RO.  Roy v. Brown, 
5 Vet. App. 554, 556 (1993).  

In the present case, the RO responded to receipt of a timely 
notice of disagreement by issuing a statement of the case 
addressing the appealed issues.  The veteran was given 
complete information regarding the need to perfect his appeal 
by filing a substantive appeal within specified time limits.  
Since the June 25, 2002 statement of the case was issued more 
than a year after the initial February 27, 2001, denial 
notice, he was required to submit a substantive appeal within 
60 days.  

The veteran did not thereafter submit a VA Form 9 until 
September 13, 2002, which was after the 60-day submission 
period had expired.  There is no indication in the record 
that he requested an extension of time in which to submit his 
substantive appeal.  

In subsequent rating decisions dated in May and June 2003 the 
RO again denied claims involving the issue denied in January 
2001.  Notwithstanding that the veteran did not submit a 
notice of disagreement as to these denials, the RO 
erroneously issued a supplemental statement of the case 
addressing them.  It later recognized its error and properly 
informed the veteran that the matters addressed therein were 
not on appeal.  

Therefore, the Board concludes that the jurisdictional 
requirements for appellate review of the issues of 
entitlement to service connection for abdominal pain 
secondary to a service-connected right inguinal hernia 
repair, compensable ratings for right inguinal hernia repair 
and hemorrhoids, and a compensable rating under 38 C.F.R. 
§ 3.324 for multiple noncompensable service-connected 
disabilities have not been met and that the appeals as to 
these issues must be dismissed.  


ORDER

A substantive appeal as to the issue of entitlement to 
service connection for abdominal pain as secondary to 
service-connected right inguinal hernia repair was not timely 
filed, and the appeal as to that issue is dismissed.  

A substantive appeal as to the issue of entitlement to a 
compensable rating for a right inguinal hernia repair was not 
timely filed, and the appeal as to that issue is dismissed.  

A substantive appeal as to the issue of entitlement to a 
compensable rating for hemorrhoids was not timely filed, and 
the appeal as to that issue is dismissed.  

A substantive appeal as to the issue of entitlement to a 
compensable rating under 38 C.F.R. § 3.324 (2004) based on 
multiple noncompensable service-connected disabilities was 
not timely filed, and the appeal as to that issue is 
dismissed.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


